Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application. Claims 2, 11-16, 18-19 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1, 3-10, 17, 20 are considered in this Office action. 
Election/Restrictions
Applicant's election without traverse of species A1 in the reply filed on October 3, 2022, is acknowledged. Applicant identified claims 1-10, 17-20 as the clams encompassing the elected species. However, claim 2 is drawn to the tray configured to extend outside the tub when the rack remains in a position inside the tub, such arrangement disclosed for the non-elected species A2 (Fig. 5, para [0047]), and claims 18 and 19 recite that the tray includes distinct first and second portions having different depth, such arrangement disclosed for the non-elected species A2 (Fig. 6). Accordingly, claims 2, 11-16, 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species A2 and A3, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a lever 162”, “a pivot pin 164”, “a recess 166” (para [0043]); and they include the following reference character(s) not mentioned in the description: “310”, “311”, “312” (Fig. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
“This rack assembly 500” (para [0049]) should be changed to “This rack assembly 700”.
Claim Objections
Claim(s) 5-6 is/are objected to because of the following informalities:
“the tray configured” (claim 5 line 1) should be changed to “the tray is configured”.
“a fixed and unfixed positions” (claim 6 line 2) should be changed to “fixed and unfixed positions”.
 “a fixed position” (claim 6 line 3) should be changed to “the fixed position”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 recites “the tray configured to a friction fit with the support rod to prohibit sliding there along”, while claim 1 recites “a tray slidably engaged with the rack for sliding movement”. Thus, it is not clear how the tray can be slidably engaged but at the same time prohibited from sliding. Further, the accepted meaning of the term “to prohibit“ is to prevent, forbid, preclude, i.e. to not allow, while based on the original disclosure, the friction fit appears to inhibit, limit, or control the sliding. Thus, the term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Correction and/or clarification is required. 
Claim 20 recites “the rack includes a support rod extending in the longitudinal direction and wherein the tray is configured to engage and slide along the support rod in a longitudinal direction”, while claim 17 recites “at least one tray slidably fixed above the rack on a pair of opposite and parallel support rods extending from the front to the back”. It is not clear whether the support rod recited in claim 20 is the same element as the support rods recited in claim 17. Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoddard (US 2,739,025 A), hereinafter Stoddard.
Regarding claim 1, Stoddard discloses an automatic dishwashing device (20, Fig. 2, col. 1 lines 21-25, col. 3 lines 14-26) comprising a tub (vat 23) defining a hollow dishwashing cavity having a back, top, bottom, and two sides, and accessible via an access opening at a front of the cavity (e.g. Fig. 2); a lower rack (platerack 49) slidably disposed within the tub and moveable in a longitudinal direction between a stored position within the tub (Fig. 12) to an extended position where the rack extends outside of the tub (Fig. 14); and an open receptacle having a flat bottom and a low rim cuprack (50) slidably engaged with the lower rack (via 71 and 74, e.g. Fig. 6) for sliding movement in the longitudinal direction (Figs. 15-17). In the dishwashing device disclosed by Stoddard, the cuprack (50) is interpreted as a tray, in the broadest reasonable interpretation, and it is capable to selectively remain partially within the tub (23) when the rack (49) is in the extended position (Fig. 16), or extend outside the tub (23) when the rack (49) is in the extended position (Fig. 17).
Regarding claim 3, Stoddard discloses that the rack (49) includes a horizontal wire extending in the longitudinal direction (e.g. Figs. 7, 16-17). The disclosed wire is interpreted as a support rod, in the broadest reasonable interpretation.
Regarding claim 10, Stoddard discloses trackways (84) arranged on each side of the tub (Fig. 2) and adjacent to the tray (50, when tray is within the tub). The disclosed trackways are interpreted as a retention mechanism, in the broadest reasonable interpretation, and it is capable to engage and maintain the tray (50) within the tub (via 83), while the rack (49) is in the extended position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebens (US 2,745,707 A) hereinafter Sebens.
Regarding claim 1, Sebens discloses an automatic dishwashing device (Fig. 1) comprising a tub (Fig. 1) defining a hollow dishwashing cavity having back (7), top (3), bottom (4), and two sides (5, 6) and accessible via an access opening at a front of the cavity (e.g. Fig. 3); a lower rack (23) slidably disposed within the tub and moveable in a longitudinal direction between a stored position within the tub (Fig. 2) to an extended position where the rack extends outside of the tub (Fig. 3); and an upper rack (22) slidably engaged with the lower rack (via 30 and 44, e.g. Fig. 2) for sliding movement in the longitudinal direction (Figs. 2, 3). In the dishwashing device disclosed by Sebens, the upper rack (22) is capable to selectively remain partially within the tub when the rack (22) is in the extended position (Fig. 3), or extend outside the tub when the rack (22) is in the extended position (Fig. 3). The upper rack (22) disclosed by Sebens is an open receptacle with a flat bottom and it is interpreted as a tray, in the broadest reasonable interpretation. As an alternative secondary interpretation of the tray as to have a low rim, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to decrease the vertical dimension of the rim of the rack of Sebens, to yield the same and predictable result of forming a support for dishware, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to allow higher positioning of the upper rack to increase the vertical spacing for the lower rack.
Regarding claim 3, Sebens discloses that the rack (23) includes a horizontal wire (30) extending in the longitudinal direction (Fig. 2). The disclosed wire is interpreted as a support rod, in the broadest reasonable interpretation.
Regarding claim 4, Sebens discloses that the tray (22) is configured to engage and slide along the support rod (30) in a longitudinal direction (via 44, e.g. Fig. 3).
Regarding claim 5, Sebens discloses that there is a minimum of friction between the support rod and the v-shaped groove. The disclosed presence of friction, however minimal, is interpreted as a friction fit and it is capable to prohibit, i.e. control, sliding along the support rod in a longitudinal direction. Sebens further discloses friction between the tracks 48 and 49 and the brackets 50 and 51 to prevent outward movement of the upper rack as the lower rack is withdrawn (col. 4 lines 5-10). Thus, Sebens recognizes friction as a variable affecting a result of ease of movement of the tray outward. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the friction fit between the support rod and the v-shaped groove as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B).The motivation for doing so would be to allow for easy withdrawal of the tray when applying force, while retaining the tray in a desired position and preventing the undesired sliding of the tray in the absence of force. 
Regarding claim 6, Sebens discloses a lever (49a, Fig. 7) arranged within the tub and configured to selectively engage the tray (via 52a, col. 4 lines 20-28) between a fixed position such that the tray (22) is capable to move with the rack (if 52a is lifted and handle 35 is pulled outwardly) and in an unfixed position such that the tray is capable to be substantially retained within the tub when the rack is in the extended position (col. 4 lines 50-55).
Regarding claims 7 and 8, Sebens teaches that the lower rack (23) comprises a plurality of perpendicular projection rows (fingers 29, Fig. 2, col. 2 line 69), and that the tray (22) is to retain small articles in a vertical position. Sebens does not explicitly disclose that the tray includes a plurality of perpendicular projection rows arranged in the longitudinal direction. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the tray of Sebens with the perpendicular projections of the lower rack taught by Sebens in order to support dishes. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to support the dishware vertically, and have a reasonable expectation of success because such elements are known in the art of dishwashing devices.
Regarding claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the fingers of Sebens such that they form distinct and spaced rows, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to allow for desired placement of the dishware. In the dishwashing device disclosed by Sebens, the rows of perpendicular projections forming distinct rows in longitudinal direction are capable to receive utensils.
Regarding claim 10, Sebens discloses a retention mechanism (track 49a) arranged on each side of the tub adjacent to the tray (when 22 is within the tub, Fig. 2) and capable to engage and maintain the tray (22) within the tub (via 52a) while the rack (23) is in the extended position (Fig. 7, col. 4 lines 20-28). Alternatively, Sevens discloses a retention mechanism (tracks 48, 49) arranged on each side of the tub (Fig. 2) adjacent to the tray (when 22 is within the tub, Fig. 2) and it is capable to engage and maintain the tray (22) within the tub (via brackets 50 and 51 and friction), while the rack (23) is in the extended position (col. 4 lines 1-15).
Regarding claim 17, Sebens is relied upon as discussed above in para 20. Sebens further discloses that the tray (22) is slidably fixed above the rack (23) on a pair of opposite and parallel support rods (30) extending from the front to the back (Fig. 2), the tray including at least one lip (52a); and a retention mechanism (49a) arranged on the tub and configured to selectively engage with the lip of the tray to retain the tray within the tub when the rack is in the extended position (e.g. Fig. 7), or, alternatively, the tray including at least one lip (50 and 51); and a retention mechanism (48, 49) arranged on the tub and configured to selectively engage with the lip of the tray to retain the tray (via friction) within the tub when the rack is in the extended position (e.g. Fig. 3).
Regarding claim 20, Sebens discloses that the rack (23) includes a support rod (30) extending in the longitudinal direction and that the tray is configured to engage and slide along the support rod in a longitudinal direction (e.g. Fig. 3).
Claim(s) 1, 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 3,861,769 A), hereinafter Jenkins.
Regarding claim 1, Jenkins discloses a dishwashing device (10, Fig. 2, col. 1 lines 3-4) comprising a tub (18) defining a hollow dishwashing cavity having a back, top, bottom, and two sides and accessible via an access opening at a front of the cavity (e.g. Fig. 1); a lower rack (36) slidably disposed within the tub and moveable in a longitudinal direction between a stored position within the tub (Fig. 1) to an extended position where the rack extends outside of the tub (Fig. 2); and a middle rack (38) slidably engaged with the lower rack (via 80 and 86, e.g. Fig. 2 for sliding movement in the longitudinal direction. In the dishwashing device disclosed by Jenkins, the middle rack (38) arranged on the lower rack (36) is interpreted as a tray, in the broadest reasonable interpretation, and it is capable to selectively remain partially within the tub when the rack is in the extended position (Fig. 2), or extend outside the tub (18) when the rack (36) is in the extended position (Fig. 3). 
The middle rack (38) disclosed by Jenkins is an open receptacle with a flat bottom and it is interpreted as a tray, in the broadest reasonable interpretation. As an alternative secondary interpretation of the claimed tray as having low rim, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the vertical size of the rim of the rack of Jenkins to yield the same and predictable result of forming a support for dishware, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to allow for three racks within the limited spacing for the conventional household dishwasher available to fit below the countertop.
Regarding claim 3, Jenkins discloses that the rack (36) includes a support rod (guide 80) extending in the longitudinal direction (e.g. Fig. 2).
Regarding claim 10, Jenkins discloses a retention mechanism (94) arranged on each side of the tub adjacent to the tray (2). The disclosed retention mechanism is capable to engage and maintain the tray (38) within the tub while the rack is in the extended position (Fig. 2).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 3,861,769 A), hereinafter Jenkins in view of Sebens (US 2,745,707 A) hereinafter Sebens.
The reliance of Jenkins is set forth supra.
Regarding claim 4, Jenkins discloses that the tray (38) is configured to move along the support rod in a longitudinal direction (via wheels and track, e.g. Figs. 2 and 3).Jenkins does not disclose that the tray engages and slides along the support rod. Sebens teaches that the tray (22) is configured to engage and slide along the support rod (30) in a longitudinal direction (via 44, e.g. Fig. 3), and that while rollers are shown herein for the mounting the lower rack, other types of slidable or anti-friction members may be employed for mounting the lower rack structure (col. 3 lines 11-16). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the slidable moving means taught by Sebens for the rollers disclosed by Jenkins for the predictable result of sliding the tray relative to the rack, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be lower cost of manufacturing.
Regarding claim 5, Sebens teaches that there is a minimum of friction between the support rod and the v-shaped groove. The presence of friction, however minimal, is interpreted as a friction fit and it is capable to prohibit, i.e. control, sliding along the support rod in a longitudinal direction, as discussed above
Regarding claim 6, Jenkins discloses a lever (arm 104) arranged within the tub (Fig. 1) and configured to selectively engage the tray (38) between a fixed position, such that the tray (38) moves with the rack (when user pulls tray 38 outwardly, col. 4 lines 35-38) and an unfixed position such that the tray is substantially retained within the tub when the rack is in the extended position (user pulls rack 36, col. 4 lines 39-41).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 3,861,769 A), hereinafter Jenkins in view of Welch (US 2003/0226580 A1), hereinafter Welch.
The reliance of Jenkins is set forth supra.
Regarding claims 7 and 8, Jenkins does not disclose that the tray includes a plurality of projection rows arranged in the longitudinal direction (claim 7) and that the projection rows are perpendicular (claim 8). Welch teaches a dishwashing device comprising a racks (14, 16) including a plurality of rows of the perpendicular projections (tines) in the longitudinal direction (e.g. Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwashing device of Jenkins with the perpendicular projections taught by Welch in order to support dishware. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to support the dishware in a vertical orientation, and have a reasonable expectation of success because such elements are known in the art of dishwashing devices.
Regarding claim 9, in the tine arrangement taught by Welch the projection rows are distinct and spaced from the other projection rows (e.g. Fig. 3). The tine arrangement taught by Welch is capable to receive utensils.
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jenkins (US 3,837,917 A) teaches a dishwashing device (Fig. 6) comprising a rack (18) slidably disposed within the tub and moveable in a longitudinal direction; and a tray (20) slidably engaged with the rack (via 60 and 68) for sliding movement in the longitudinal direction, configured to selectively remain partially within the tub when the rack is in the extended position (Fig. 6) or extend outside the tub when the rack is in the extended position (Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711